DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 31 and 41, they recite, among other features, “tracking a user's eye angle to determine a time duration when a display of an electronic device is within the eye angle;
determining a light emission exposure count based on the time duration;
comparing the light emission exposure count to a light emission exposure limit; and
in response to determining that the light emission exposure count exceeds the light emission exposure limit, executing an instruction for the electronic device to execute a remedial action”.
The Prior Art discloses changing the amount of blue light emitted depending on the time of day or depending on the amount of detected blue light and distance from the display. The Prior Art sounds an alarm to alert the user to correct distance or change lighting conditions.  The Prior Art does not disclose tracking a user's eye angle to determine a time duration when a display of an electronic device is within the eye angle; determining a light emission exposure count based on the time duration; comparing the light emission exposure count to a light .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 18, 2022